                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION at AKRON


    IN RE FIRSTENERGY SOLUTIONS                           Case No. 18-50757-AMK
    CORP., ET AL.,1
                                                          Chapter 11
         Debtors
                                                          Honorable Alan M. Koschik



    FIRSTENERGY SOLUTIONS CORP.,

         Plaintiff,                                       Adversary Proceeding 18-5100

    V.

    BLUESTONE ENERGY SALES CORP.,

         Defendant.



                 FIRSTENERGY SOLUTIONS CORP.’S OPPOSITION
            TO DEFENDANT’S MOTION TO WITHDRAW THE REFERENCE

               Plaintiff FirstEnergy Solutions Corp. (“FES” or “Plaintiff”),2 a debtor in the

above-captioned chapter 11 case, through its undersigned counsel, respectfully submits this

memorandum in opposition to Defendant’s Motion to Withdraw the Reference, [Dkt. No. 23]




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy
Generation, LLC (0561), case no. 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp.
(5914), case no. 18-50763; FirstEnergy Nuclear Generation, LLC (6394), case no. 18-50760;
FirstEnergy Nuclear Operating Company (1483), case no. 18-50761; FirstEnergy Solutions
Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The
Debtors’address is: 341 White Pond Dr., Akron, OH 44320.
2
  Terms used but not otherwise defined herein have the meanings given to them in the Complaint
in the above-captioned adversary proceeding.
                                                 1


18-05100-amk          Doc 26   FILED 06/17/19    ENTERED 06/17/19 18:15:35            Page 1 of 12
(the “Motion”), filed by Bluestone Energy Sales Corp. (“Bluestone” or “Defendant”) on June 3,

2019.

                                 PRELIMINARY STATEMENT

               Bluestone’s Motion to withdraw the reference is premature and unwarranted at

this stage. Bluestone’s argument in favor of withdrawing the reference boils down to its

contention that at least one of FES’s two claims will ultimately require trial by jury in a district

court. Case law is clear that this does not suffice to show cause to withdraw the reference under

these circumstances, or at this stage of the adversary proceeding. Accordingly, Bluestone fails to

satisfy its burden to show “cause” why the reference should be withdrawn.

               This proceeding involves a straightforward dispute between the parties that is well

suited for determination on summary judgment by the United States Bankruptcy Court for the

Northern District of Ohio, Eastern Division (the “Bankruptcy Court”) which has been overseeing

the case and is familiar with the parties and the dispute. Should that happen, there will be no

need for any district court ever to consider this case. Even in the event that trial by a district

court is ultimately required (which is unlikely, given the nature of the claims), case law is clear

that Bluestone has not met its burden to show cause for withdrawal of the reference at this stage.

Courts routinely find that the reference should not be withdrawn until claims are trial-ready.

This doctrine serves to promote judicial efficiency, protect debtor and creditor resources, prevent

forum shopping, and promote uniformity in bankruptcy administration and expedite the

bankruptcy process. All of those considerations demand that Bluestone’s Motion be denied here.

                                   FACTUAL BACKGROUND

               The facts of this case are simple. The parties agree that on October 10, 2016,

Bluestone and FES entered into a Coal Purchase Agreement (the “Agreement”), under which



                                                   2


18-05100-amk      Doc 26      FILED 06/17/19       ENTERED 06/17/19 18:15:35             Page 2 of 12
Bluestone would purchase from FES 130,771 tons of coal (the “Purchased Tons”) that Debtor

FirstEnergy Generation, LLC (“FG”) previously purchased from Bluestone. (Compl. ¶ 7;

Compl. Ex. A § 1 [Dkt. No. 1].) The Purchased Tons were located at a stockpile on Bluestone’s

property. (Compl. ¶ 8.) Effectively, Bluestone agreed to sell the stockpiled coal to third parties

and to pay FES for such sold-coal until February 28, 2017; at that point, Bluestone would simply

pay FES a final payment for any coal remaining in the stockpile at a rate of $40 per ton. (Compl.

¶¶ 9–11; Compl. Ex. A §§ 2, 4.) By letter dated March 2, 2017, Bluestone confirmed that

77,059.94 tons of coal remained at the stockpile (the “Remaining Tons”). (Compl. ¶ 12; Compl.

Ex. B.)

               Under the Agreement, Bluestone was obliged to pay $3,082,397.60 for the

Remaining Tons (i.e., $40 per ton x 77,059.94 tons) by March 7, 2017 (the “Final Payment”).

(Compl. ¶ 15; Compl. Ex. A §§ 2, 4.) Bluestone however, did not make the Final Payment when

due and continues to retain the Final Payment owing to FES. (Compl. ¶¶ 16–17, 20.)

               Bluestone admits that it is party to the Agreement, admits that the Agreement

terms “speak for themselves,” and admits that the coal stockpile was on its property.

(Answer ¶¶ 7–11 [Dkt. No. 22].) Further, in addition to Bluestone’s March 2, 2017 letter in

which it stated that 77,059.94 tons of the coal remained, see Compl. Ex. B, Bluestone also

submitted in connection with a prior motion other contemporaneous communications showing

that the parties understood that 77,059.94 tons of the coal remained on Bluestone’s property and

that Bluestone owed FES $3,082,397.60. (Def. Mot. to Dismiss, Ex. 5 [Dkt. No. 7].)

               FES commenced this adversary proceeding in the Bankruptcy Court to recover

the improperly withheld Final Payment. FES asserted one claim for turnover of estate property

under section 542 of the Bankruptcy Code (the “Turnover Claim”), and one claim for breach of



                                                 3


18-05100-amk      Doc 26     FILED 06/17/19      ENTERED 06/17/19 18:15:35              Page 3 of 12
contract (the “Breach of Contract Claim”). (Compl. ¶¶ 21–33.) Bluestone moved to dismiss

only the Turnover Claim, arguing that the Final Payment was not property of the estate. (See

generally, Def. Mot. to Dismiss.) While Bluestone argued that the claim was “disputed,”

Bluestone notably did not even try to move to dismiss the Breach of Contract Claim. (Id.)

               Following briefing and oral argument, the Court denied Bluestone’s motion to

dismiss, finding the Turnover Claim adequately pled [See Dkt. No. 21]. Bluestone then

answered the Complaint, and subsequently filed the subject Motion to withdraw the reference of

the adversary proceeding to a United States District Court (the “District Court”). The adversary

proceeding remains unstayed pending the motion to withdraw the reference, and the Bankruptcy

Court entered an order confirming that “Discovery should have already commenced and should

continue while the Motion [to withdraw the reference] is briefed in [the Bankruptcy Court] and

while it is heard and considered by the District Court.” (Order ¶ 1 [Dkt. No. 24].)

                                         ARGUMENT

               Under 28 U.S.C. § 157(d), the “district court may withdraw, in whole or in part,

any case or proceeding referred under this section, on its own motion or on timely motion of any

party, for cause shown.”3 (emphasis added).

               “Cause” is not statutorily defined. Courts, however, have “acknowledged that the

‘cause’ requirement for permissive withdrawal reflects congressional intent to have bankruptcy

proceedings adjudicated in bankruptcy court unless rebutted by a contravening policy.” Holland

v. LTV Steel Co., Inc., 288 B.R. 770, 774 (N.D. Ohio 2002). Courts have developed a non-

exhaustive list of factors to consider in determining whether cause exists. Corzin v. Harvey (In

re Commercial Maint. & Repair, Inc.), No. 5:06-MC-46, U.S. Dist. LEXIS 7140, at *3 (N.D.
3
 Bluestone does not argue that withdrawal is mandatory under 28 U.S.C. § 157(d), nor would
mandatory withdrawal be warranted, given that the dispute does not involve any claim under
nonbankruptcy federal law.
                                                4


18-05100-amk      Doc 26    FILED 06/17/19       ENTERED 06/17/19 18:15:35            Page 4 of 12
Ohio Sept. 26, 2007). “Those include promoting judicial economy, uniformity in bankruptcy

administration, reducing forum shopping and confusion, conserving debtor and creditor

resources, expediting the bankruptcy process, whether a party has requested a jury trial, and

whether the proceeding is core or non-core.” Id. Furthermore, in applying these considerations,

case law cautions that district courts should be mindful that “withdrawal of a reference is not

intended to be an ‘escape hatch’ from bankruptcy court into district court” and thus courts should

“grant such relief only in a limited class of proceedings.” Holland, 288 B.R. at 772–73 (internal

citation omitted).

               Bluestone, as the moving party, bears the burden of demonstrating that the

reference should be withdrawn. In re Commercial Maint. & Repair, Inc., U.S. Dist. LEXIS 7140,

at *3.

               Bluestone has failed to carry its burden here, especially at this stage in this case.

To the contrary, considerations of judicial economy, uniformity in bankruptcy administration,

reducing forum shopping and confusion, conserving debtor and creditor resources, expediting the

bankruptcy process, and the unlikely need for any jury trial, all militate in favor of the

Bankruptcy Court retaining jurisdiction over this adversary proceeding in its entirety until such

time as a jury trial may be required (in the unlikely event that occurs).

    I.     Bluestone’s Motion Is Premature Because the Core or Non-Core Nature of the
           Claims Has Not Been Determined.

               This adversary proceeding involves two claims: the Turnover Claim and the

Breach of Contract claim. To date, the Bankruptcy Court has not ruled—indeed, it has not been

asked to rule—upon whether either claim is core or non-core.

               In its Motion, Bluestone now argues that the Breach of Contract Claim is non-

core. While it argues that the claim may require resolution of findings of fact for which it


                                                  5


18-05100-amk         Doc 26   FILED 06/17/19       ENTERED 06/17/19 18:15:35            Page 5 of 12
requested a jury, Bluestone does not argue that the Turnover Claim is non-core. Indeed, such an

argument would likely be futile. 28 U.S.C. § 157(b)(2)(E) (listing “orders to turn over property

of the estate” as a “[c]ore proceeding”); see also French v. Butler (In re Brady), No. 12-34480,

2013 Bankr. LEXIS 3352, at *4 (Bankr. N.D. Ohio Aug. 16, 2013) (finding turnover action

seeking recovery of a liquidated debt to be a core proceeding).

               As Bluestone admits, “[c]ourts in this District often refuse to grant motions to

withdraw the reference as premature when the Bankruptcy Court has not decided whether the

matter is core or non-core.” (Mot. at 4.) Thus, the court would be well within its discretion to

find Bluestone’s Motion premature on this basis alone. See, e.g., In re Commercial Maint. &

Repair, Inc., U.S. Dist. LEXIS 7140, at *5 (noting that the proper approach is to let the

bankruptcy court decide if proceeding is core or non-core); Angelucci v. Farmers Bank & Tr. Co.

(In re Angelucci), No. 09-70-JMH, 2009 U.S. Dist. LEXIS 24233 (E.D. Ky. Mar. 23, 2009)

(denying a motion to withdraw the reference as premature where the Bankruptcy Court had not

yet determined whether claims were core or non-core).

    II.    The Matter Is Likely To Be Resolved Before Trial.

               Plaintiff anticipates that the dispute will likely be resolved before trial and the

Bankruptcy Court will be able to enter a judgment and/or proposed findings at the summary

judgment stage. For instance, Plaintiff anticipates that the Turnover Claim will be resolved

quickly and efficiently on a motion for summary judgment given the clear language of the

Agreement and Bluestone’s admissions. As noted, Bluestone does not dispute the core nature of

the Turnover Claim,4 and it is beyond cavil that the claim may be determined on summary




4
 See Anderson v. Countrywide Home Loans, Inc. (In re Anderson), 395 B.R. 7, 11 (E.D. Mich.
2008) (“[t]o state the obvious, the bankruptcy court exists to handle bankruptcy matters . . . [they
                                                  6


18-05100-amk      Doc 26     FILED 06/17/19        ENTERED 06/17/19 18:15:35            Page 6 of 12
judgment. See, e.g., In re Greer, 242 B.R. 389 (Bankr. N.D. Ohio 1999) (granting in part

plaintiff trustee’s summary judgment motion on turnover claim). Despite Bluestone’s new,

strategic assertions to the contrary, there is no real or credible dispute that Bluestone owes

Plaintiff $3,082,397.60, given the plain language of the Agreement and Bluestone’s

contemporaneous admissions. (Compl., Ex. A, Ex. B; Def. Mot. to Dismiss Ex. 5.)5 Indeed,

there is no need even to establish liability (although that is easily established) when Bluestone

acknowledged contemporaneously that the Final Payment was due to Plaintiff and the amount of

coal in the stockpile. In the event that Plaintiff obtains relief on the Turnover Claim as expected,

further litigation will not be required between the parties. Furthermore, if necessary, the

Bankruptcy Court can also issue proposed findings and conclusions on the Breach of Contract

claim on summary judgment, which would likewise assist both the parties and the Court. See,

e.g., Apperson v. Bleckner (In re Batt), No. 12-MC-009-C, 2012 U.S. Dist. LEXIS 134667, at

*4–5 (W.D. Ky. Sept. 20, 2012) (denying motion to withdraw and noting that even if matters

were non-core that did not justify withdrawal, “[j]udicial economy and the resources of the

parties” would be best served by the bankruptcy court performing a first review of issues even if

it could only propose findings and conclusions and that district court review “is an efficient use

of the courts’ and the parties’ resources”). As such, considerations of judicial economy and

conservation of party resources strongly favor delaying withdrawal of the reference at least

through the summary judgment stage.




have] special expertise in this area of the law, and cases within this area of expertise should not
be withdrawn without good cause”).
5
  This opposition is not intended to, and does not, set forth all the reasons why summary
judgment on the Turnover Claim is warranted. Plaintiff will make such arguments at the
appropriate stage of the adversary proceeding.
                                                  7


18-05100-amk      Doc 26     FILED 06/17/19       ENTERED 06/17/19 18:15:35             Page 7 of 12
   III.      Withdrawal of the Reference Regarding FES’s Breach of Contract Claim Is
             Premature at this Stage, and Should Be Denied.

                 Even if the Bankruptcy Court does not resolve the dispute in Plaintiff’s favor at

the summary judgment stage (which Plaintiff believes it will), considerations of judicial

efficiency, uniformity in bankruptcy administration, reducing forum shopping and confusion,

conserving debtor and creditor resources, and expediting the bankruptcy process, all still militate

toward deferring withdrawal of the reference at this stage. Plaintiff does not dispute Bluestone’s

demand for a jury trial on its Breach of Contract Claim, or the propriety of conducting such trial

in District Court (should these proceedings ever reach that stage). There are numerous pre-trial

activities, however, between the present stage of the proceedings and any eventual trial, and the

Bankruptcy Court is the appropriate court to handle those matters. Indeed, the District Court will

likely be substantially assisted by permitting the Bankruptcy Court—which is familiar with the

parties, has already ruled on dispositive motions, and has already begun to oversee discovery—to

handle the pre-trial matters.

                 As numerous courts have found, the “better practice” is to allow a bankruptcy

court to retain jurisdiction of all claims in an adversary proceeding—including those on which a

party ultimately has a right to a jury trial in district court—until such claims are trial-ready. As

one court stated, succinctly,

          Nonetheless, while Defendant’s jury demand might well provide a basis for the
          eventual withdrawal of this proceeding from the purview of the Bankruptcy
          Court, this Court declines to do so at this juncture. The present motion was
          brought near the outset of this adversary proceeding, concurrently with
          Defendant’s filing of its answer to the complaint. Thus, it remains possible that
          this case will not “reach trial, that it will require protracted discovery and court
          oversight before trial, or that the jury demand is without merit.”

          Given these and other contingencies, this and other courts have reasoned that the
          better practice is to “permit[ ] the Bankruptcy Judge to manage the pre-trial phase
          of the litigation, with this Court revisiting the matter of withdrawal if and when
          the case is ready for trial.”
                                                   8


18-05100-amk        Doc 26      FILED 06/17/19      ENTERED 06/17/19 18:15:35           Page 8 of 12
Gold v. Dobday Mfg. Co. (In re Solar Stamping & Mfg., LLC), No. 08-13433, 2008 U.S. Dist.

LEXIS 68868, at *3–4 (E.D. Mich. Sept. 10, 2008) (internal citations omitted); see also Logan v.

Johnson, No. 2:13-cv-156, 2013 U.S. Dist. LEXIS 55635, at *4–6 (S.D. Ohio Apr. 18, 2013)

(motion for withdrawal denied as premature where it was too soon to evaluate whether plaintiff’s

case was likely to reach trial, discovery was underway in the bankruptcy court, and the

bankruptcy court had familiarity with the case and the relation of the claims to ongoing

bankruptcy matters); Gucci v. Gucci, No. 96 Civ. 8216, 1997 U.S. Dist. LEXIS 3001, at *2

(S.D.N.Y. Mar. 17, 1997) (denying motion to withdraw reference and noting that “[w]hile there

is no question that this case must return to the District Court if and when there is a jury trial, at

the present infant stage of the proceeding the issue of withdrawal is discretionary and turns

largely on considerations of judicial economy”); Sergent v. McKinstry, 472 B.R. 387, 405 (E.D.

Ky. 2012) (although plaintiff had a right to a jury trial on all her claims eventually, it was

premature to withdraw the reference as there were still unfinished pretrial matters with which the

bankruptcy court had greater familiarity); In re Batt, 2012 U.S. Dist. LEXIS 134667, at *6–7

(court found that existence of a jury demand was not cause to withdraw the reference at that

stage and noting that “the Bankruptcy Court may retain jurisdiction . . . until it is established that

a trial is actually necessary, or in other words, until the possibilities of summary judgment or

other resolution have been extinguished”); City Bank v. Compass Bank, No. EP-11-MC-372-KC,

2011 U.S. Dist. LEXIS 129654, at *17 (W.D. Tex. Nov. 9, 2011) (“In summary, the factors

suggest this Court should not withdraw this case from bankruptcy. Although this case may be a

non-core proceeding and [plaintiff] may have a jury trial right, the availability of de novo review

of dispositive orders and a jury trial in this Court ensures adherence with the Constitution while

still allowing the bankruptcy court to efficiently manage the pre-trial proceedings”); Turner v.



                                                   9


18-05100-amk       Doc 26     FILED 06/17/19        ENTERED 06/17/19 18:15:35             Page 9 of 12
 Boyle, 425 B.R. 20, 25 (D. Me. 2010) (“[t]he early stages of the proceedings counsel against

 withdrawal because the Court does not know whether . . . protracted discovery under court

 oversight will be required”).

                This doctrine is well founded. Indeed, a “rule that would require a district court

 to withdraw a reference simply because a party is entitled to a jury trial, regardless of how far

 along toward trial a case may be, runs counter to the policy favoring judicial economy that

 underlies the statutory scheme governing the relationship between the district courts and

 bankruptcy courts.” Kenai Corp. v. Nat’l Union Fire Ins. Co. (In re Kena Corp.), 136 B.R. 59,

 61 (S.D.N.Y. 1992) (noting that “[a]though withdrawal is an important component of this

 scheme, the court must employ it judiciously in order to prevent it from becoming just another

 litigation tactic for parties eager to find a way out of bankruptcy court.”).

                These considerations are so significant that some courts have required a party

 seeking pretrial withdrawal of the reference to establish that such withdrawal would be in the

 interests of judicial economy and that the moving party would be prejudiced by having the

 bankruptcy court oversee pretrial matters. See, e.g., Zond Minn. Constructors Co., LLC v.

 Marathon Elec. Mfg. Corp. (In re Enron Corp.), No. 04 Civ. 7950, 2005 U.S. Dist. LEXIS 2132,

 at *14 (S.D.N.Y. Feb. 14, 2005) (“A party that is seeking pretrial withdrawal of any proceeding,

 even a non-core one, must establish that withdrawal is in the interests of judicial economy and

 that it will be prejudiced by having the bankruptcy court oversee pretrial matters.”) (internal

 citations and quotations omitted); Bianco v. Hoehn (In re Gaston & Snow), 173 B.R. 302, 307

 (S.D.N.Y. 1994) (denying motion to withdraw reference on non-core claim for which defendant

 requested jury trial, given that matter was not trial-ready and defendants had “failed to advance a

 substantial argument of prejudice if their motion is deferred until trial”).



                                                   10


18-05100-amk       Doc 26     FILED 06/17/19       ENTERED 06/17/19 18:15:35           Page 10 of 12
                Bluestone could not conceivably make such a showing (and has not met its

 burden to show cause for withdrawal under any standard). Bluestone has not identified any

 reason that withdrawal is warranted at this stage of this case, or how it could be prejudiced if the

 Bankruptcy Court retains jurisdiction until the Breach of Contract Claim is trial-ready (should

 that day ever come). Here, the Bankruptcy Court is familiar with the adversary proceeding

 (which has been pending since December 2018) and the parties, having held lengthy oral

 argument, considered dispositive briefing, and ruled on Bluestone’s motion to dismiss.6

 Moreover, the Bankruptcy Court has already begun to oversee discovery, which the parties will

 continue to conduct while the motion to withdraw is pending. The Bankruptcy Court is thus in

 the best position to oversee the completion of discovery and all other pre-trial matters. Likewise,

 withdrawing the case to the District Court may introduce delays, disrupt discovery, and

 potentially cause further depletion of debtor resources.

                Further, a Bankruptcy Court’s retention of claims until they are trial-ready serves

 to prevent forum shopping. See, e.g., In re Gaston & Snow, 173 B.R. at 307 (courts must employ

 withdrawal “judiciously in order to prevent it from becoming just another litigation tactic for

 parties eager to find a way out of bankruptcy court”) (internal citations omitted); Official Comm.

 of Unsecured Creditors of Tousa, Inc. v. Tech. Olympic, S.A. (In re Tousa, Inc.), No. 10-60206-

 MC-COHN, 2010 U.S. Dist. LEXIS 48570, at *12 (S.D. Fla. Apr. 19, 2010) (the “possibility” of

 forum shopping, even if remote, weighed in favor of denial of motion to withdraw reference). To

 the extent that Bluestone seeks to change its forum due to disappointment with the outcome on

 its motion to dismiss, such gamesmanship is an improper use of the permissive withdrawal

 doctrine.

 6
   The Bankruptcy Court is particularly familiar with Plaintiff FES, whose chapter 11 case was
 filed on March 31, 2018.
                                                  11


18-05100-amk      Doc 26     FILED 06/17/19       ENTERED 06/17/19 18:15:35            Page 11 of 12
                                          CONCLUSION

                For all of the foregoing reasons, Plaintiff respectfully requests that the Court deny

 Bluestone’s Motion and allow the Bankruptcy Court to oversee this adversary proceeding, in its

 entirety, unless and until one of the claims becomes trial-ready.



 Dated: June 17, 2019                                 Respectfully submitted,

                                                      /s/ Kate M. Bradley
                                                      BROUSE MCDOWELL LPA
                                                      Marc B. Merklin (0018195)
                                                      Kate M. Bradley (0074206)
                                                      388 South Main Street, Suite 500
                                                      Akron, OH 44311-4407
                                                      Telephone: (330) 535-5711
                                                      Facsimile: (330) 253-8601
                                                      mmerklin@brouse.com
                                                      kbradley@brouse.com

                                                          - and -

                                                      AKIN GUMP STRAUSS HAUER &
                                                          FELD LLP
                                                      Ira Dizengoff (admitted pro hac vice)
                                                      Lisa Beckerman (admitted pro hac vice)
                                                      Abid Qureshi (admitted pro hac vice)
                                                      Joseph L. Sorkin (admitted pro hac vice)
                                                      One Bryant Park
                                                      New York, New York 10036
                                                      Telephone: (212) 872-1000
                                                      Facsimile: (212) 872-1002
                                                      idizengoff@akingump.com
                                                      lbeckerman@akingump.com
                                                      aqureshi@akingump.com
                                                      jsorkin@akingump.com

                                                      Counsel for Plaintiff FES




                                                 12


18-05100-amk      Doc 26     FILED 06/17/19       ENTERED 06/17/19 18:15:35            Page 12 of 12
